Title: From Thomas Jefferson to George Washington, 20 March 1793
From: Jefferson, Thomas
To: Washington, George



Mar. 20. 93.

Th: Jefferson, with his respects to the President, observes in answer to the note of yesterday respecting directions to the Mint for the assay of the new coins, that the Departments being instituted to relieve the President from the details of execution, it will be sufficient that the directions go from the head of the department, the President’s approbation being known. They shall accordingly be given.
